Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 4, 2021                                                                                       Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  161396(76)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
       Plaintiff-Appellee,
                                                                       SC: 161396
  v                                                                    COA: 343432
                                                                       Genesee CC: 16-040020-FC
  DONALD WAYNE DAVIS, JR.,
        Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its supplement brief is GRANTED. The supplemental brief submitted on June 2,
  2021, is accepted as timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                     June 4, 2021

                                                                                Clerk